Plaintiff, appellee, brought her action against the Louisville  Nashville Railroad Company, a corporation, and the "Southern Railway Company, a corporation (A. G. S. Division)," on a bill of lading for the failure of defendants to deliver certain personal goods and chattels consigned — by whom the original complaint did not allege — to Norwood Smith at Biloxi, Miss. She emerged from the case with a judgment against the Alabama Great Southern Railroad Company. The defendant in judgment was not brought in by the notation quoted above, "A. G. S. Division," for, obviously, that was no sufficient description of said defendant, but, as the record shows, after the Louisville  Nashville Company had been dismissed, the Alabama Great Southern was brought in by amendment and the service of summons, and then the Southern was dismissed after its demurrer to count D; at that time the only count remaining in the complaint had been sustained and plaintiff had refused to plead further against it. Defendant, Alabama Great Southern complains of all this as being a violation of the rule that no complete change of parties shall be allowed; but we consider the case now as if the action had been brought originally against the Alabama Great Southern alone in the usual way of summons and complaint. The action thus instituted against the last-named defendant was in truth not an amendatory proceeding, but an original action, subject to every defense available to the defendant as of the time of the filing of the complaint against it. James v. Davis,209 Ala. 87, 95 So. 346. Now that costs should be apportioned according to justice and equity (Code 1923, § 7221), the defendant who is brought in by this method can suffer no prejudice thereby. The foregoing is the view of the writer. Other members of court prefer to follow the rule which forbids an entire change of parties — a rule in which the writer fully concurs when it serves any good and useful purpose. In Steele v. Booker, 205 Ala. 210, 87 So. 203, a conclusion was reached similar to that now stated by the writer, but on a different ground, which sufficiently appears in the reported case. A majority of the court — all save Anderson, C. J., and Gardner, J. — are now of opinion that the decision in that case on this point should be overruled. It is accordingly so ordered.
The report of the case sets out count D. The demurrer of the sole remaining defendant, the present appellant, should have been sustained to this count. The action was ex contractu on a bill of lading; but the count failed to show any right of action in the plaintiff. On the facts alleged, that right was in the consignor, R. C. Smith; nor was this fact changed by the allegation that plaintiff was the owner of the goods and chattels. The contract was a contract by and between the defendant and the consignor; no assignment of it to plaintiff was alleged; nor was the suit brought in the name of the consignor for the use of the owner, as, on the facts, it should have been. This was necessary to the full protection of the carrier. Louisville  Nashville v. Sarris, 209 Ala. 217,95 So. 903; Sullivan v. Louisville  Nashville, 138 Ala. 650,35 So. 694. The contract evidenced by the bill of lading is not "for the payment of money," is not governed by the commercial law, and so is unaffected by section 5699 of the Code of 1923. Southern R. Co. v. Brewster, 9 Ala. App. 601, 63 So. 790.
We are also clear to the conclusion that the affidavit tendered by plaintiff, as an answer to defendant's motion to set aside the judgment and dismiss the suit on the ground that the recovery was of an amount less than that of which the court had jurisdiction, did not comply with the statute, for that it did no more than state the "belief" of affiant that the recovery should have been for a greater amount. First Nat. Bank v. Pinson, 105 Ala. 588, 17 So. 182. It is not understood that section 5355 of the Code of 1907, of force when the judgment in this cause was rendered, differs from section 3315 of the Code of 1896, of force when Bank v. Pinson, supra, was written, in any respect material to the question presented by defendant's motion or that the decision in that case, so far as it affects this, was departed from in Bullock v. Mason, 194 Ala. 663,69 So. 882. In this connection we note that the statute has been amended to very material effect in the Code of 1923, section 9494.
For the errors indicated, the judgment must be reversed.
Reversed and remanded.
All the Justices concur in the conclusion. *Page 121